Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2020/0229145) in view of Lee et al. (US 2014/0342747).
Regarding claim 1, Kang teaches a method performed in a wireless communications network comprising at least one base station, at least one transmit user equipment, at least one receive user equipment and a sidelink between the transmit user equipment and the receive user equipment (i.e., a method of granting radio resources to be used for V2X transmission and reception in a groupcast scheme [0011]), the method comprising the steps of using the sidelink to transmit information from the at least one transmit user equipment to the at least one receive user equipment (i.e., when the UE 120 performs sidelink direct communication with another UE, the UE 120 may perform a process of identifying service information required by a V2X application and determining a V2X transmission mode (groupcast) [0081]); using the transmitted information to establish a transmit user equipment locality (i.e., a scheme for transmitting and receiving V2X information by using groupcast transmission to transmit and receive V2X information in a particular vehicle group or between two vehicles [0091]); determining when the transmit user equipment is within a communication area of the receive user equipment (i.e., location information (information needed to manage a sidelink resource pool to be used by a scheduling UE, based on a zone/an area/a geo network) [0173]…, obtaining information needed for the assistant UE to assist sidelink transmission resource grant for another UE.., the assistant UE may be configured for each zone ID or location ID of UE2 or UE3 [0199]-[0200]); and enabling hybrid automatic repeat request feedback from the receive user equipment if the transmit user equipment locality coincides with the communication area of the receive user equipment, wherein the communication area of the receive user equipment is defined using its current position (i.e., when the UE 120 performs sidelink direct communication with another UE, the UE 120 may perform a process of identifying service information required by a V2X application and determining a V2X transmission mode (groupcast)…, a process of determining a sidelink resource grant mode (UE scheduling) required for hybrid automatic repeat request (HARQ) feedback transmission for a V2X packet.., a process of performing sidelink transmission resource (HARQ) feedback transmission resource grant in a UE scheduling mode [0081], [0111], [0115], [0117]).
Kang does not specifically the transmit user equipment locality coincides with a communication area of the receive user equipment.
However, the preceding limitation is known in the art of communications. Lee teaches a method for performing device-to-device (D2D) communication by a first terminal and a second terminal in a wireless communication system…,  when the D2D setup request message is received from the UE1 10 (S1501), the eNodeB1 20 may perform resource negotiation for D2D communication with the eNodeB of the UE2 20 which is the peer UE of the UE1 10, that is, the eNodeB2 50 (S1502) ([0160].., The D2D setup response message may be delivered to both the UE1 10, which has transmitted the D2D setup request message, and the UE2 60 which is the peer UE (S1503-1 and S1503-2). At this time, information on the D2D period and the D2D resource region delivered to the UEs should coincide with each other. For coincidence of the resource region, as described above, a predetermined value may be used or a value determined by data exchange and resource negotiation between the eNodeBs may be used ([0160]-[0163]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Lee within the system of Kang in order to determine, based on the resource region information, whether to switch an operation frequency band of the first terminal from a first frequency band to a second frequency band; and perform the D2D communication with the second terminal at the first frequency band or the second frequency band according to the determined result.
Regarding claim 2 Kang in view of Lee teaches all the limitations above. Kang further teaches the transmitted information from the transmit user equipment to the receive user equipment comprises a current geographical zone within which the transmit user equipment resides (i.e., V2X information includes location information [0169], [0173], [080], and [0200]-[0201]).  
Regarding claim 3, Kang in view of Lee teaches all the limitations above. Kang further teaches the current geographical zone is described by a current geographical zone identifier (i.e., V2X information includes zoneID [0200]-[0201]).  
Regarding claim 4, Kang in view of Lee teaches all the limitations above. Kang further teaches the current geographical zone identifier is specified according to the following equations: 
    PNG
    media_image1.png
    49
    198
    media_image1.png
    Greyscale
 4PATENTAtty. Docket No. 73372.23500 Customer No. 30734 
    PNG
    media_image2.png
    17
    170
    media_image2.png
    Greyscale
 where x, y are the measured longitude and latitude of the transmit user equipment's location respectively, L and W are the length and width each zone, and Nx and Ny are the number of zones in the length and width, and Nx is greater than 4 (i.e., the UE may calculate a zone ID for a zone where the UE is currently located. The zone ID of the UE may be calculated as follows: x1=Floor(x/L)Mod Nx; y1=Floor(y/W)Mod Ny; and Zone_id=y1*Nx+x1 [0221]). 
Regarding claim 5, Kang in view of Lee teaches all the limitations above. Kang further teaches the communication area of the receive user equipment is defined using part of the transmitted information (i.e., the UE may calculate a zone ID for a zone where the UE is currently located [0221]).  
Regarding claim 7, Kang in view of Lee teaches all the limitations above. Kang further teaches the current geographical zone comprises a finer zone-map for user equipments than that used in LTE networks, wherein Nx equals 4 ([0161], [0221]-[0223]).  
Regarding claim 8, Kang in view of Lee teaches all the limitations above. Lee further teaches if hybrid automatic request feedback is enabled the receive user equipment transmits a HARQ-ACK feedback message to indicate a successful reception or a HARQ-NACK feedback message to indicate a failed reception (i.e., The PH1CH is a response of uplink transmission and carries an HARQ acknowledgment (ACK)/negative acknowledgment (NACK) signal [0065]) in order to  determine a sidelink resource grant mode (UE scheduling) required for hybrid automatic repeat request (HARQ) feedback transmission for a V2X packet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643